SECURITY AGREEMENT

SECURITY AGREEMENT (as amended, restated, supplemented or otherwise modified
from time to time in accordance herewith and including all attachments, exhibits
and schedules hereto, the “Agreement”), dated as of October ___, 2006, made by
Datalogic International, Inc., a Delaware corporation (the “Grantor”), in favor
of the secured parties listed on Exhibit A to this Agreement and their permitted
successors and assigns (collectively, the “Secured Parties”).

WHEREAS, the Grantor has issued or will issue secured convertible promissory
notes (the “Notes”) to the Secured Parties pursuant to a Note and Warrant
Purchase Agreement, dated as of October __, 2006 (the “Purchase Agreement”), by
and among the Grantor and the Secured Parties; and

WHEREAS, the Secured Parties and the Grantor agree that the Grantor execute and
deliver to the Secured Parties a security agreement providing for the grant to
the Secured Parties of a continuing security interest in all personal property
and assets of the Grantor, all in substantially the form hereof to secure all
Obligations (hereinafter defined).

NOW, THEREFORE, the parties agree as follows:

ARTICLE I.  Definitions

Section 1.1.

Definition of Terms Used Herein.  All capitalized terms used herein and not
defined herein have the respective meanings provided therefor in the Purchase
Agreement or the Notes, as applicable.  All terms defined in the Uniform
Commercial Code (hereinafter defined) as in effect from time to time and used
herein and not otherwise defined herein (whether or not such terms are
capitalized) have the same definitions herein as specified therein.

Section 1.2.

Definition of Certain Terms Used Herein.  As used herein, the following terms
have the following meanings:

"Collateral" means all accounts receivable of the Grantor and all personal and
fixed property of every kind and nature, including, without limitation, all
furniture, fixtures, equipment, raw materials, inventory, as extracted
collateral, or other goods, accounts, contract rights, rights to the payment of
money, insurance refund claims and all other insurance claims and proceeds, tort
claims, chattel paper, documents, instruments, securities and other investment
property, deposit accounts, rights to proceeds of letters of credit and all
general intangibles including, without limitation, all tax refund claims,
license fees, patents, patent licenses, patent applications, trademarks,
trademark licenses, trademark applications, trade names, copyrights, copyright
licenses, copyright applications, rights to sue and recover for past
infringement of patents, trademarks and copyrights, computer programs, computer
software, engineering drawings, service marks, customer lists, goodwill, and all
licenses, permits, agreements of any kind or nature pursuant to which the
Grantor possesses, uses or has authority to possess or use property (whether
tangible or intangible) of others or others possess, use or have authority to
possess or use property (whether tangible or intangible) of the Grantor, and all
recorded data of any kind or nature, regardless of the medium of recording
including, without limitation, all books and records, software, writings, plans,
specifications and schematics, whether now owned or hereinafter acquired by the
Grantor; and all proceeds and products of each of the foregoing.











--------------------------------------------------------------------------------

2




“Default” means any event or circumstance which, with the giving of notice, the
lapse of time, or both, would (if not cured, waived, or otherwise remedied
during such time) constitute an Event of Default.

“Event of Default” has the meaning specified in the Notes.

“Indemnitees” has the meaning specified in Section 7.5(b).

“Lien” means: (i) any interest in property securing an obligation owed to, or a
claim by, a Person other than the owner of the property, whether such interest
is based on the common law, statute, or contract, and including a security
interest, charge, claim, or lien arising from a mortgage, deed of trust,
encumbrance, pledge, hypothecation, assignment, deposit arrangement, agreement,
security agreement, conditional sale or trust receipt or a lease, consignment or
bailment for security purposes; (ii) to the extent not included under
clause (i), any reservation, exception, encroachment, easement, right-of-way,
covenant, condition, restriction, lease or other title exception or encumbrance
affecting property; and (iii) any contingent or other agreement to provide any
of the foregoing.

"Notes" has the meaning assigned to such term in the first recital of this
Agreement.

"Obligations" means all indebtedness, liabilities, obligations, covenants and
duties of the Grantor to the Secured Parties of every kind, nature and
description, direct or indirect, absolute or contingent, due or not due,
contractual or tortious, liquidated or unliquidated, arising by operation of law
or otherwise, now existing of hereafter arising under or in connection with the
Notes, this Agreement or the other Transaction Documents.

“Registered Organization” means an entity formed by filing a registration
document with a United States Governmental Authority, such as a corporation,
limited partnership or limited liability company.

"Security Interest" has the meaning specified in Section 2.1 of this Agreement.

“Uniform Commercial Code” means the Uniform Commercial Code from time to time in
effect in the State of New York.

ARTICLE II.  Security Interest

Section 2.1.

Security Interest.  As security for the payment and performance, in full of the
Obligations, and any extensions, renewals, modifications or refinancings of the
Obligations, the Grantor hereby bargains, sells, conveys, assigns, sets over,
mortgages, pledges, hypothecates and transfers to the Secured Parties, and
hereby grants to the Secured Parties, their successors and assigns, a security
interest in, all of such Grantor's right, title and interest in, to and under
the Collateral and all hereinafter acquired Collateral (the "Security
Interest").

Section 2.2.

No Assumption of Liability.  The Security Interest is granted as security only
and shall not subject the Secured Parties to, or in any way alter or modify, any
obligation or liability of the Grantor with respect to or arising out of the
Collateral.

ARTICLE III.  Representations and Warranties











--------------------------------------------------------------------------------

3




The Grantor represents and warrants to the Secured Parties that:

Section 3.1.

Title and Authority.  The Grantor has good and valid rights in and title to the
Collateral with respect to which it has purported to grant a security interest
hereunder and has full power and authority to grant to the Secured Parties the
Security Interest and to execute, deliver and perform its obligations in
accordance with the terms of this Agreement, without the consent or approval of
any other Person other than any consent or approval which has been obtained.

Section 3.2.

Filings; Actions to Achieve Perfection.  Fully executed Uniform Commercial Code
financing statements (including fixture filings, as applicable) or other
appropriate filings, recordings or registrations containing a description of the
Collateral have been delivered to the Secured Parties for filing in each United
States governmental, municipal or other office specified in Schedule A, which
are all the filings, recordings and registrations that are necessary to publish
notice of and protect the validity of and to establish a legal, valid and
perfected security interest in favor of the Secured Parties in respect of all
Collateral in which the Security Interest may be perfected by filing, recording
or registration in the United States (or any political subdivision thereof) and
its territories and possessions, and no further or subsequent filing, refiling,
recording, rerecording, registration or reregistration is necessary in any such
jurisdiction, except as provided under applicable law with respect to the filing
of continuation statements or with respect to the filing of amendments or new
filings to reflect the change of the Grantor's name, location, identity or
corporate structure.  The Grantor’s name is listed in the preamble of this
Agreement identically to how it appears on its certificate of incorporation or
other organizational documents.

Section 3.3.

Validity and Priority of Security Interest.  The Security Interest constitutes
(a) a legal and valid security interest in all the Collateral securing the
payment and performance of the Obligations, (b) subject only to the filings
described in Section 3.2 above and other previously perfected security interests
in the Collateral listed on Schedule 3.3 to this Agreement (“Existing Liens”), a
perfected security interest in all Collateral in which a security interest may
be perfected by filing, recording or registration in the United States pursuant
to the Uniform Commercial Code or other applicable law in the United States (or
any political subdivision thereof) and its territories and possessions or any
other country, state or nation (or any political subdivision thereof).  The
Security Interest is and shall be subordinate to any other Existing Lien on any
of the Collateral.

Section 3.4.

Absence of Other Liens.  The Grantor's Collateral is owned by the Grantor free
and clear of any Lien other than Existing Liens.  Without limiting the foregoing
and except as set forth on Schedule 3.4 to this Agreement, the Grantor has not
filed or consented to any filing of any financing statement or similar filing in
favor of any Person other than the Secured Parties, nor permitted the granting
or assignment of a security interest or permitted perfection of any security
interest in the Collateral in favor of any Person other than the Secured
Parties.  The Grantor’s having possession of all instruments, certificates and
cash constituting Collateral from time to time and the filing of financing
statements in the offices referred to in Schedule A hereto results in the
perfection of such security interest.  Such Security Interest is, or in the case
of Collateral in which the Grantor obtain rights after the date hereof, will be,
a perfected security interest.  Such notices, filings and all other action
necessary or desirable to perfect and protect such security interest have been
duly taken.











--------------------------------------------------------------------------------

4




Section 3.5.

Valid and Binding Obligation.  This Agreement constitutes the legal, valid and
binding obligation of the Grantor, enforceable against the Grantor in accordance
with its terms, except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief, or other equitable
remedies, and (iii) to the extent the indemnification provisions contained in
this Agreement may be limited by applicable federal or state securities laws.

ARTICLE IV.  Covenants

Section 4.1.

Change of Name; Location of Collateral; Place of Business, State of Formation or
Organization.

(a)     The Grantor shall notify the Secured Parties in writing at least eleven
(11) days prior to any change (i) in its corporate name or in any trade name
used to identify it in the conduct of its business or in the ownership of its
properties, (ii) in the location of its chief executive office, its principal
place of business, any office in which it maintains books or records relating to
Collateral owned by it (including the establishment of any such new office or
facility), (iii) in its identity or corporate structure such that a filed filing
made under the Uniform Commercial Code becomes misleading or (iv) in its Federal
Taxpayer Identification Number.  Furthermore, the Grantor shall not effect or
permit any change referred to in the preceding sentence unless all filings have
been made under the Uniform Commercial Code or otherwise that are required in
order for the Secured Parties to continue at all times following such change to
have a valid, legal and perfected security interest in all the Collateral
subject to the Existing Liens.

(b)     Without limiting Section 4.1(a), without the prior written consent of
the Secured Parties in each instance, the Grantor shall not change its (i)
principal residence, if it is an individual, (ii) place of business, if it has
only one place of business and is not a Registered Organization, (iii) principal
place of business, if it has more than one place of business and is not a
Registered Organization, or (iv) state of incorporation, formation or
organization, if it is a Registered Organization.

Section 4.2.

Records.  The Grantor shall maintain, at its own cost and expense, such complete
and accurate records with respect to the Collateral owned by it as is consistent
with its current practices and in accordance with such prudent and standard
practices used in industries that are the same as or similar to those in which
the Grantor is engaged, but in any event to include complete accounting records
indicating all payments and proceeds received with respect to any part of the
Collateral, and, at such time or times as the Secured Parties may reasonably
request, promptly to prepare and deliver to the Secured Parties a duly certified
schedule or schedules in form and detail satisfactory to the Secured Parties
showing the identity, amount and location of any and all Collateral.

Section 4.3.

Periodic Certification; Notice of Changes.  In the event there should at any
time be any change in the information represented and warranted herein or in the
documents and instruments executed and delivered in connection herewith, the
Grantor shall immediately notify the Secured Parties in writing of such change
(this notice requirement shall be in extension of and shall not limit or relieve
the Grantor of any other covenants hereunder).











--------------------------------------------------------------------------------

5




Section 4.4.

Protection of Security.  The Grantor shall, at its own cost and expense, take
any and all actions reasonably necessary to defend title to the Collateral
against all persons and to defend the Security Interest of the Secured Parties
in the Collateral and the priority thereof against any Lien other than the
Existing Liens.  

Section 4.5.

Inspection and Verification.  The Secured Parties and such persons as the
Secured Parties may reasonably designate shall, upon reasonable advanced notice
and during normal business hours, have the right to inspect the Collateral, all
records related thereto (and to make extracts and copies from such records) and
the premises upon which any of the Collateral is located, to discuss the
Grantor's affairs with the officers of the Grantor and its independent
accountants and to verify under reasonable procedures the validity, amount,
quality, quantity, value, condition and status of, or any other matter relating
to, the Collateral, including, in the case of collateral in the possession of
any third Person, by contacting any account debtor or third Person possessing
such Collateral for the purpose of making such a verification.  Out-of-pocket
expenses in connection with any inspections by representatives of the Secured
Parties shall be (a) the obligations of the Grantor with respect to any
inspection after the Secured Parties’ demand payment of the Notes or (b) the
obligation of the Secured Parties in any other case.

Section 4.6.

Taxes; Encumbrances.  At their option, the Secured Parties may discharge, Liens
other than Existing Liens at any time levied or placed on the Collateral and may
pay for the maintenance and preservation of the Collateral to the extent the
Grantor fails to do so and the Grantor shall reimburse the Secured Parties on
demand for any payment made or any expense incurred by the Secured Parties
pursuant to the foregoing authorization; provided, however, that nothing in this
Section shall be interpreted as excusing the Grantor from the performance of, or
imposing any obligation on the Secured Parties to cure or perform, any covenants
or other obligation of the Grantor with respect to any Lien or maintenance or
preservation of Collateral as set forth herein.

Section 4.7.

Use and Disposition of Collateral.  The Grantor shall not make or permit to be
made an assignment, pledge or hypothecation of any Collateral or shall grant any
other Lien in respect of the Collateral without the prior written consent of the
Secured Parties.  The Grantor shall not make or permit to be made any transfer
of any Collateral other than with respect to Existing Liens and other liens
approved by the Secured Parties and the Grantor shall remain at all times in
possession of the Collateral owned by it except in the ordinary course of
business.  

Section 4.8.

Insurance/Notice of Loss.  Within a reasonable period of time following the date
of this Agreement, Grantor, at its own expense, shall maintain or cause to be
maintained insurance covering physical loss or damage to the Collateral as
described on Schedule 4.8 to this Agreement.  In extension of the foregoing and
without limitation, such insurance shall be payable to the Secured Parties as
loss payee under a “standard” loss payee clause, and the Secured Parties shall
be listed as an “additional insured” on Grantor’s general liability insurance.
 Such insurance shall not be terminated, cancelled or not renewed for any
reason, including non-payment of insurance premiums, unless the insurer shall
have provided the Secured Parties at least 30 days prior written notice.
 Grantor irrevocably makes, constitutes and appoints the Secured Parties (and
all officers, employees or agents designated by the Secured Parties) as its true
and lawful agent and attorney-in-fact for the purpose, at any time following the
Secured Parties’ demand for payment of the Notes during the continuance of an
Event of Default, of











--------------------------------------------------------------------------------

6




making, settling and adjusting claims in respect of Collateral under policies of
insurance, endorsing the name of Grantor on any check, draft, instrument or
other item of payment for the proceeds of such policies of insurance and for
making all determinations and decisions with respect thereto.  In the event that
Grantor at any time or times shall fail to obtain or maintain any of the
policies of insurance required hereby or to pay any premium in whole or part
relating thereto, the Secured Parties may, without waiving or releasing any
obligation or liability of Grantor hereunder, in their sole discretion, obtain
and maintain such policies of insurance and pay such premium and take any other
actions with respect thereto as the Secured Parties reasonably deem advisable.
 All sums disbursed by the Secured Parties in connection and in accordance with
this Section, including reasonable attorneys' fees, court costs, expenses and
other charges relating thereto, shall be payable upon demand, by Grantor to the
Secured Parties and shall be additional Obligations secured hereby.  Grantor
shall promptly notify the Secured Parties if any material portion of the
Collateral owned or held by Grantor is damaged or destroyed.  The proceeds of
any casualty insurance in respect of any casualty loss of any of the Collateral
shall (i) so long as the Secured Parties have not demanded payment of the Notes
during the continuance of an Event of Default, be disbursed to Grantor for
direct application by Grantor solely to the repair or replacement of Grantor’s
property so damaged or destroyed, and (ii) in all other circumstances, be held
by the Secured Parties as cash collateral for the Obligations.  The Secured
Parties may, at their sole option, disburse from time to time all or any part of
such proceeds so held as cash collateral, upon such terms and conditions as the
Secured Parties may reasonably prescribe, for direct application by the Secured
Parties solely to the repair or replacement of Grantor’s property so damaged or
destroyed, or Grantor may apply all or any part of such proceeds to the
Obligations.

Section 4.9.

Legend. Grantor shall legend, in form and manner satisfactory to the Secured
Parties, its accounts and its books, records and documents evidencing or
pertaining thereto with an appropriate reference to the fact that such accounts
have been assigned to the Secured Parties and that the Secured Parties have a
security interest therein.  

ARTICLE V.  Further Assurances; Power of Attorney

Section 5.1.

Further Assurances.  Grantor shall, at its own expense, execute, acknowledge,
deliver and cause to be duly filed all such further instruments and documents
and take all such actions as the Secured Parties may from time to time
reasonably request to better assure, preserve, protect and perfect the Security
Interest and the rights and remedies created hereby, including the payment of
any fees and taxes required in connection with the execution and delivery of
this Agreement, the granting of the Security Interest and the filing of any
financing statements (including fixture filings) or other documents in
connection herewith or therewith.  If any amount payable under or in connection
with any of the Collateral shall be or become evidenced by any promissory note
or other instrument, such note or instrument shall be immediately pledged and
delivered to the Secured Parties, duly endorsed in a manner satisfactory to the
Secured Parties.  

Section 5.2.

Power of Attorney.

(a)     Grantor hereby irrevocably (as a power coupled with an interest)
constitutes and appoints the Collateral Agent (as defined in Section 7.14
hereof) and all officers, employees











--------------------------------------------------------------------------------

7




or agents designated by the Collateral Agent, its attorney-in-fact with full
power of substitution, for the benefit of the Secured Parties,

(i)   to take all appropriate action and to execute all documents and
instruments that may be necessary or desirable to accomplish the purposes of
this Agreement, and without limiting the generality of the foregoing, Grantor
hereby grants the power to file one or more financing statements (including
fixture filings), continuation statements, filings with the United States Patent
and Trademark Office or United States Copyright Office (or any successor office
or any similar office in any other country) or other documents for the purpose
of perfecting, confirming, continuing, enforcing or protecting the Security
Interest granted by Grantor, without the signature of Grantor, and naming
Grantor as debtor and the Collateral Agent and/or the Secured Parties as secured
party; and

(ii)   at any time following the Secured Parties’ demand for payment of the
Notes during the continuance of an Event of Default (i) to receive, endorse,
assign and/or deliver any and all notes, acceptances, checks, drafts, money
orders or other evidences of payment relating to the Collateral or any part
thereof; (ii) to demand, collect, receive payment of, give receipt for and give
discharges and releases of all or any of the Collateral; (iii) to sign the name
of Grantor on any invoice or bill of lading relating to any of the Collateral;
(iv) to send verifications of accounts to any account debtor or any other Person
liable for an account; (v) to commence and prosecute any and all suits, actions
or proceedings at law or in equity in any court of competent jurisdiction to
collect or otherwise realize on all or any of the Collateral or to enforce any
rights in respect of any Collateral; (vi) to settle, compromise, compound,
adjust or defend any actions, suits or proceeding relating to all or any of the
Collateral; and (vii) to use, sell, assign, transfer, pledge, make any agreement
with respect to or otherwise deal with all or any of the Collateral, and to do
all other acts and things necessary to carry out the purposes of this
Agree­ment, as fully and completely as though the Secured Parties were the
absolute owner of the Collateral for all purposes; provided, however, that
nothing herein contained shall be construed as requiring or obligating the
Secured Parties to make any commitment or to make any inquiry as to the nature
or sufficiency of any payment received by the Secured Parties, or to present or
file any claim or notice, or to take any action with respect to the Collateral
or any part thereof or the moneys due or to become due in respect thereof or any
property covered thereby, and no action taken or omitted to be taken by the
Secured Parties with respect to the Collateral or any part thereof shall give
rise to any defense, counterclaim or offset in favor of Grantor or to any claim
or action against the Secured Parties.  

(b)     The provisions of this Article shall in no event relieve Grantor of any
of its obligations hereunder with respect to the Collateral or any part thereof
or impose any obligation on the Secured Parties to proceed in any particular
manner with respect to the Collateral or any part thereof, or in any way limit
the exercise by the Secured Parties of any other or further right which it may
have on the date of this Agreement or hereafter, whether hereunder, by law or
otherwise.

ARTICLE VI.  Remedies











--------------------------------------------------------------------------------

8




Section 6.1.

Remedies upon Default.

(a)     Upon the occurrence and during the continuance of an Event of Default,
Grantor agrees to deliver each item of its Collateral to the Secured Parties on
demand, and it is agreed that the Secured Parties shall have the right to take
any of or all the following actions at the same or different times (but at all
times subject to any Existing Liens): with or without legal process and with or
without prior notice or demand for performance, to take possession of the
Collateral and without liability for trespass to enter any premises where the
Collateral may be located for the purpose of taking possession of or removing
the Collateral, exercise Grantor's right to bill and receive payment for
completed work and, generally, to exercise any and all rights afforded to a
secured party under the Uniform Commercial Code or other applicable law.
 Without limiting the generality of the foregoing, Grantor agrees that the
Secured Parties shall have the right, subject to the mandatory requirements of
applicable law, to sell or otherwise dispose of all or any part of the
Collateral, at public or private sale or at any broker's board or on any
securities exchange, for cash, upon credit or for future delivery as the Secured
Parties shall deem appropriate.  The Secured Parties shall be authorized at any
such sale (if it deems it advisable to do so) to restrict the prospective
bidders or purchasers to persons who will represent and agree that they are
purchasing the Collateral for their own account for investment and not with a
view to the distribution or sale thereof, and upon consum­mation of any such
sale the Secured Parties shall have the right to assign, transfer and deliver to
the purchaser or purchasers thereof the Collateral so sold.  Each such purchaser
at any such sale shall hold the property sold absolutely, free from any claim or
right on the part of Grantor, and Grantor hereby waives (to the extent permitted
by law) all rights of redemption, stay and appraisal which Grantor now has or
may at any time in the future have under any rule of law or statute now existing
or hereafter enacted.  

(b)     The Secured Parties shall give Grantor ten (10) days' written notice
(which Grantor agrees is reasonable notice within the meaning of Section
9-504(3) of the Uniform Commercial Code) of the Secured Parties’ intention to
make any sale of Collateral.  Such notice, in the case of a public sale, shall
state the time and place for such sale and, in the case of a sale at a broker's
board or on a securities exchange, shall state the board or exchange at which
such sale is to be made and the day on which the Collateral, or portion thereof,
will first be offered for sale at such board or exchange.  Any such public sale
shall be held at such time or times within ordinary business hours and at such
place or places as the Secured Parties may fix and state in the notice (if any)
of such sale.  At any such sale, the Collateral, or portion thereof, to be sold
may be sold in one lot as an entirety or in separate parcels, as the Secured
Parties may (in their sole and absolute discretion) determine.  The Secured
Parties shall not be obligated to make any sale of any Collateral if it shall
determine not to do so, regardless of the fact that notice of sale of such
Collateral shall have been given.  The Secured Parties may, without notice or
publication, adjourn any public or private sale or cause the same to be
adjourned from time to time by announcement at the time and place fixed for
sale, and such sale may, without further notice, be made at the time and place
to which the same was so adjourned.  In case any sale of all or any part of the
Collateral is made on credit or for future delivery, the Collateral so sold may
be retained by the Secured Parties until the sale price is paid by the purchaser
or purchasers thereof, but the Secured Parties shall not











--------------------------------------------------------------------------------

9




incur any liability in case any such purchaser or purchasers shall fail to take
up and pay for the Collateral so sold and, in case of any such failure, such
Collateral may be sold again upon like notice.  At any public (or, to the extent
permitted by law, private) sale made pursuant to this Section, the Secured
Parties may bid for or purchase, free (to the extent permitted by law) from any
right of redemption, stay, valuation or appraisal on the part of Grantor (all
said rights being also hereby waived and released to the extent permitted by
law), the Collateral or any part thereof offered for sale and may make payment
on account thereof by using any claim then due and payable to the Secured
Parties from Grantor as a credit against the purchase price, and the Secured
Parties may, upon compliance with the terms of sale, hold, retain and dispose of
such property without further accountability to Grantor therefor.  For purposes
hereof, a written agreement to purchase the Collateral or any portion thereof
shall be treated as a sale thereof; the Secured Parties shall be free to carry
out such sale pursuant to such agreement and Grantor shall not be entitled to
the return of the Collateral or any portion thereof subject thereto,
notwithstanding the fact that after the Secured Parties shall have entered into
such an agreement all Obligations have been paid in full.  As an alternative to
exercising the power of sale herein conferred upon it, the Secured Parties may
proceed by a suit or suits at law or in equity to foreclose this Agreement and
to sell the Collateral or any portion thereof pursuant to a judgment or decree
of a court or courts having competent jurisdiction or pursuant to a proceeding
by a court-appointed receiver.

Section 6.2.

Application of Proceeds.  The Secured Parties shall apply the proceeds of any
collection or sale of the Collateral, as well as any Collateral consisting of
cash, as follows:

(a)     FIRST, to the payment of all reasonable costs and expenses incurred by
the Secured Parties in connection with such collection or sale or otherwise in
connection with this Agreement or any of the Obligations, including all court
costs and the fees and expenses of its agents and legal counsel, and any other
costs or expenses incurred in connection with the exercise of any right or
remedy hereunder, under the Purchase Agreement, the Notes and the other
Transaction  Documents;

(b)     SECOND, to the payment in full of the Obligations; and

(c)     THIRD, to Grantor, its successors or assigns, or to whomsoever may be
lawfully entitled to receive the same, or as a court of competent jurisdiction
may otherwise direct.

Subject to the foregoing, the Secured Parties shall have absolute discretion as
to the time of application of such proceeds, moneys or balances in accordance
with this Agreement.  Upon any sale of the Collateral by the Secured Parties
(including pursuant to a power of sale granted by statute or under a judicial
proceeding), the receipt of any such proceeds, moneys or balances by the Secured
Parties or of the officer making the sale shall be a sufficient discharge to the
purchaser or purchasers of the Collateral so sold and such purchaser or
purchasers shall not be obligated to see to the application of any part of the
purchase money paid over to the Secured Parties or such officer or be answerable
in any way for the misapplication thereof.

Section 6.3.

Grant of License to Use Intellectual Property.  For the purpose of enabling the
Secured Parties to exercise rights and remedies under this Article at such time
as the Secured











--------------------------------------------------------------------------------

10




Parties shall be lawfully entitled to exercise such rights and remedies, Grantor
hereby grants to the Secured Parties an irrevocable, non-exclusive license
(exercisable without payment of royalty or other compensation to Grantor) to
use, license or sub-license any of the Collateral consisting of intellectual
property now owned or hereafter acquired by Grantor, and wherever the same may
be located, and including in such license reasonable access to all media in
which any of the licensed items may be recorded or stored and to all computer
software and programs used for the compilation or printout thereof.  The use of
such license by the Secured Parties may be exercised, at the option of the
Secured Parties, only following the Secured Parties’ demand for payment of the
Notes during the continuance of an Event of Default.  

ARTICLE VII.  Miscellaneous

Section 7.1.

Notices.  All communications and notices hereunder to the Grantor and to the
Secured Parties shall (except as otherwise expressly permitted herein) be in
writing and delivered to the Grantor or the Secured Parties, as the case may be,
as provided in the Purchase Agreement.  

Section 7.2.

Security Interest Absolute.  All rights of the Secured Parties hereunder, the
Security Interest and all obligations of Grantor hereunder shall be absolute and
unconditional irrespective of (a) any lack of validity or enforceability of the
Purchase Agreement, the Notes, any Transaction Document or any agreement with
respect to any of the Obligations or any other agreement or instrument relating
to any of the foregoing, (b) any change in the time, manner or place of payment
of, or in any other term of, all or any of the Obligations, or any other
amendment or waiver of or any consent to any departure from the Purchase
Agreement, the Notes, any Transaction Document or any other agreement or
instrument, (c) any exchange, release or non-perfection of any Lien on other
collateral, or any release or amendment or waiver of or consent under or
departure from any guarantee, securing or guaranteeing all or any of the
Obligations, or (d) any other circumstance that might otherwise constitute a
defense available to, or a discharge of, Grantor in respect of the Obligations
or this Agreement.  

Section 7.3.

Survival of Agreement.  All covenants, agreements, representations and
warranties made by Grantor herein and in the certificates or other instruments
prepared or delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the Secured Parties and shall survive the
making of the loan and the execution and delivery to the Secured Parties of the
Notes, regardless of any investigation made by the Secured Parties or on their
behalf; and shall continue in full force and effect until this Agreement shall
terminate.

Section 7.4.

Binding Effect; Several Agreement; Successors and Assigns.  This Agreement shall
become effective as to Grantor when a counterpart hereof executed on behalf of
Grantor shall have been delivered to the Secured Parties and a counterpart
hereof shall have been executed on behalf of the Secured Parties, and thereafter
shall be binding upon Grantor and the Secured Parties and their respective
successors and assigns, and shall inure to the benefit of Grantor, the Secured
Parties and their respective successors and assigns, except that Grantor shall
not have the right to assign or transfer its rights or obligations hereunder or
any interest herein or in the Collateral (and any such assignment or transfer
shall be void) except as expressly contemplated by this Agreement, the Purchase
Agreement, the Notes or the other Transaction











--------------------------------------------------------------------------------

11




Documents.


Section 7.5.

Secured Parties’ Fees and Expense; Indemnification.

Section 7.6.

(a)     Grantor agrees to pay upon demand to the Secured Parties the amount of
any and all reasonable expenses, including all reasonable fees, disbursements
and other charges of its counsel and of any experts or agents, which the Secured
Parties may incur in connection with (i) the administration of this Agreement
(including the customary fees and charges of the Secured Parties for any audits
conducted by them or on their behalf with respect to the accounts inventory),
(ii) the custody or preservation of, or the sale of, collection from or other
realization upon any of the Collateral, (iii) the exercise, enforcement or
protection of any of the rights of the Secured Parties hereunder or (iv) the
failure of Grantor to perform or observe any of the provisions hereof.  

(b)     Grantor agrees to indemnify the Secured Parties and the agent,
contractors and employees of the Secured Parties (collectively, the
“Indemnitees”) against, and hold each of them harmless from, any and all losses,
claims, damages, liabilities and related expenses, including reasonable fees,
disbursements and other charges of counsel, incurred by or asserted against any
of them arising out of, in any way connected with, or as a result of, the
execution, delivery, or performance of this Agreement or any agreement or
instrument contemplated hereby or any claim, litigation, investigation or
proceeding relating hereto or to the Collateral, whether or not any Indemnitee
is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee.

(c)     Any such amounts payable as provided hereunder shall be additional
Obligations secured hereby.  The provisions of this Section shall remain
operative and in full force and effect regardless of the termination of this
Agreement, the Purchase Agreement, the Notes or the other Transaction Documents,
the consummation of the transactions contemplated hereby, the repayment of any
of the Obligations, the invalidity or unenforceability of any term or provision
of this Agreement, the Purchase Agreement, the Notes or the other Transaction
Documents, or any investigation made by or on behalf of the Secured Parties.
 All amounts due under this Section shall be payable on written demand therefor.
 

Section 7.6.

GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ANY OF
THE CONFLICTS OF LAW PRINCIPLES WHICH WOULD RESULT IN THE APPLICATION OF THE
SUBSTANTIVE LAW OF ANOTHER JURISDICTION.  THIS AGREEMENT SHALL NOT BE
INTERPRETED OR CONSTRUED WITH ANY PRESUMPTION AGAINST THE PARTY CAUSING THIS
AGREEMENT TO BE DRAFTED.

Section 7.7.

Waivers; Amendment.  











--------------------------------------------------------------------------------

12




(a)     No failure or delay of the Secured Parties in exercising any power or
right hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of the Secured Parties hereunder and under the Purchase
Agreement are cumulative and are not exclusive of any rights or remedies that
they would otherwise have.  No waiver of any provisions of this Agreement, the
Purchase Agreement, the Notes or the other Transaction Documents or consent to
any departure by Grantor therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) below, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given.  No notice to or demand on Grantor in any case shall entitle Grantor to
any other or further notice or demand in similar or other circumstances.

(b)     Neither this Agreement nor any provision hereof may be waived, amended
or modified except pursuant to an agreement or agreements, in writing entered
into by the Secured Parties and Grantor.

Section 7.8.

WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS AGREEMENT, THE PURCHASE AGREEMENT OR THE NOTES.  EACH PARTY HERETO (A)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT, THE PURCHASE AGREEMENT AND THE NOTES, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 7.9.

Severability.  In the event any one or more of the provisions contained in this
Agreement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby (it being understood
that the invalidity of a particular provision in a particular jurisdiction shall
not in and of itself affect the validity of such provision in any other
jurisdiction).  The parties shall endeavor in good-faith negotiations to replace
the invalid, illegal or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

Section 7.10.

Counterparts.  This Agreement may be executed in two or more counterparts, each
of which shall constitute an original but all of which when taken together shall
constitute but one contract.  Each party shall be entitled to rely on a
facsimile signature of any other party hereunder as if it were an original.

Section 7.11.

Jurisdiction; Consent to Service of Process.  











--------------------------------------------------------------------------------

13




(a)     Grantor hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of any New York State court or
Federal court of the United States of America sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement, the Purchase Agreement or the Notes, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court.  Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in this Agreement shall affect any
right that the Secured Parties may otherwise have to bring any action or
proceeding relating to this Agreement, the Purchase Agreement, the Notes or the
other Transaction Documents against Grantor or its properties in the courts of
any jurisdiction.

(b)     Grantor hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement, the Purchase Agreement, the Notes or the
other Transaction Documents in any New York State or Federal court.  Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.  

(c)     Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 7.1.  Nothing in this Agreement
will affect the right of any party to this Agreement to process in any other
manner permitted by law.

Section 7.12.

Termination.  This Agreement and the Security Interest shall terminate upon the
sooner of (i) the payment and satisfaction of seventy five percent (75%) of the
original aggregate principal amount of the Notes; or (ii) when all the
Obligations have been paid in full, at which time the Secured Parties shall
execute and deliver to Grantor, at Grantor’s expense, all Uniform Commercial
Code termination statements and similar documents which Grantor shall reasonably
request to evidence such termination.  Any execution and delivery of termination
statements or documents pursuant to this Section shall be without recourse to or
warranty by the Secured Parties.

Section 7.13.

Prejudgment Remedy Waiver.  Grantor acknowledges that this Agreement, the
Purchase Agreement, the Notes and the other Transaction Documents evidence a
commercial transaction and that it could, under certain circumstances have the
right, to notice of and hearing on the right of the Secured Parties to obtain a
prejudgment remedy, such as attachment, garnishment and/or replevin, upon
commencing any litigation against Grantor.  Notwithstanding, Grantor hereby
waives all rights to notice, judicial hearing or prior court order to which it
might otherwise have the right under any state or federal statute or
constitution in connection with the obtaining by the Secured Parties of any
prejudgment remedy by reason of this Agreement, the Purchase Agreement, the
Notes, the other Transaction Documents or by reason of the Obligations or any
renewals or extensions of the same.  Grantor also waives any and all objection
which it might otherwise assert, now or in the future, to the exercise or use by
the











--------------------------------------------------------------------------------

14




Secured Parties of any right of setoff, repossession or self help as may
presently exist under statute or common law.

Section 7.14.   Collateral Agent.

(a)  Each Secured Party hereby appoints Richardson & Patel LLP (the “Collateral
Agent”) as the Collateral Agent hereunder and each Secured Party authorizes the
Collateral Agent to take such action as agent on its behalf and to exercise such
powers under this Agreement and the other Transaction Documents as are delegated
to the Collateral Agent under such agreements and to exercise such powers as are
reasonably incidental thereto.  Without limiting the foregoing, each Secured
Party hereby authorizes the Collateral Agent to execute and deliver, and to
perform its obligations under, each of the documents to which the Collateral
Agent is a party relating to security for the obligations under the Notes, to
exercise all rights, powers and remedies that the Collateral Agent may have
under such Transaction Documents and, in the case of the Transaction Documents,
to act as agent for the Secured Parties under such Transaction Documents.

(b)  As to any matters not expressly provided for by this Agreement and the
other  document relating thereto (including enforcement or collection), the
Collateral Agent shall not be required to exercise any discretion or take any
action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Secured Parties, and such instructions shall be binding upon all Secured
Parties; provided, however, that the Collateral Agent shall not be required to
take any action that (i) the Collateral Agent in good faith believes exposes it
to personal liability unless the Collateral Agent receives an indemnification
satisfactory to it from the Secured Parties with respect to such action or (ii)
is contrary to this Agreement or applicable law.  The Collateral Agent agrees to
give to each Secured Party prompt notice of each notice given to it by the
Company pursuant to the terms of this Agreement or the other Transaction
Documents.  If the Collateral Agent receives conflicting instructions from the
Secured Parties it will not be required to act until it receives instructions
from the Secured Parties holding a majority of the Notes (calculated in dollar
amounts rather than noteholders).

(c)  In performing its functions and duties hereunder and under the Transaction
Documents and the other documents required to be executed or delivered in
connection therewith, the Collateral Agent is acting solely on behalf of the
Secured Parties and its duties are entirely administrative in nature.  The
Collateral Agent does not assume and shall not be deemed to have assumed any
obligation other than as expressly set forth herein, in the Transaction
Documents and any other documents required to be executed or delivered in
connection therewith related hereto or any other relationship as the agent,
fiduciary or trustee of or for any Secured Party or holder of any other
obligation under this Agreement or the Notes.  The Collateral Agent may perform
any of its duties under any Transaction Document by or through its agents or
employees.

(d)  None of the Collateral Agent, any of its affiliates or any of their
respective directors, officers, agents or employees shall be liable for any
action taken or omitted to be taken by it, him, her or them under or in
connection with this Agreement or the other Transaction Documents, except for
its, his, her or their own gross negligence or willful misconduct.











--------------------------------------------------------------------------------

15




(e)  Each Secured Party acknowledges that it shall, independently and without
reliance upon the Collateral Agent or any other Secured Party conduct its own
independent investigation of the financial condition and affairs of the Company
and its Subsidiaries in connection with the issuance of the Securities.  Each
Secured Party also acknowledges that it shall, independently and without
reliance upon the Collateral Agent or any other Secured Party and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement and other Transaction Documents.  For avoidance of doubt, each Secured
Party represents that it has had no contact with the Collateral Agent; that the
Collateral Agent has had no role in the negotiation or preparation of the
Transaction Documents and was contacted after such negotiations and documents
were finalized for the purpose of serving solely in the administrative role of
Collateral Agent under this Agreement.

(f)  Each Secured Party agrees to indemnify the Collateral Agent and each of its
affiliates, and each of their respective directors, officers, employees, agents
and advisors (to the extent not reimbursed by the Borrower), from any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses and disbursements (including fees, expenses and disbursements of
financial and legal advisors) of any kind or nature whatsoever that may be
imposed on, incurred by, or asserted against, the Collateral Agent or any of its
affiliates, directors, officers, employees, agents and advisors in any way
relating to or arising out of this Agreement or the other Transaction Documents
or any action taken or omitted by the Collateral Agent under this Agreement or
the document related thereto; provided, however, that no Secured Party shall be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from the Collateral Agent’s or such Affiliate’s gross negligence or willful
misconduct.

(g)  The Collateral Agent may resign at any time by giving written notice
thereof to the Secured Parties and the Company.  Upon any such resignation, the
Secured Parties shall have the right to appoint a successor Collateral Agent.
 If no successor Collateral Agent shall have been so appointed by the Secured
Parties, and shall have accepted such appointment, within 30 days after the
retiring Collateral Agent’s giving of notice of resignation, then the retiring
Collateral Agent may, on behalf of the Secured Parties, appoint a successor
Collateral Agent, selected from among the Secured Parties.  Upon the acceptance
of any appointment as Collateral Agent by a successor Collateral Agent, such
successor Collateral Agent shall succeed to, and become vested with, all the
rights, powers, privileges and duties of the retiring Collateral Agent, and the
retiring Collateral Agent shall be discharged from its duties and obligations
under this Agreement, the Transaction Documents and any other documents required
to be executed or delivered in connection therewith.  Prior to any retiring
Collateral Agent’s resignation hereunder as Collateral Agent, the retiring
Collateral Agent shall take such action as may be reasonably necessary to assign
to the successor Collateral Agent its rights as Collateral Agent under the
Transaction Documents.  After such resignation, the retiring Collateral Agent
shall continue to have the benefit of this Agreement as to any actions taken or
omitted to be taken by it while it was Collateral Agent under this Agreement,
the Transaction Documents and any other documents required to be executed or
delivered in connection therewith.

(h)  Each Secured Party agrees that any action taken by the Collateral Agent in
accordance with the provisions of this Agreement or of the other document
relating thereto, and the exercise by the Collateral Agent or the Secured
Parties of the powers set forth herein or











--------------------------------------------------------------------------------

16




therein, together with such other powers as are reasonably incidental thereto,
shall be authorized and binding upon all of the Secured Parties.

(i)  Each of the Secured Parties hereby directs, in accordance with the terms
hereof, the Collateral Agent to release (or in the case of clause (ii) below,
release or subordinate) any Lien held by the Collateral Agent for the benefit of
the Secured Parties against any of the following: (i) all of the Collateral upon
payment and satisfaction in full of all obligations under the Notes and all
other obligations under the Transaction Documents that the Collateral Agent has
been notified in writing are then due and payable; (ii) any assets that are
subject to a Lien permitted by Section 3.2); and (iii) any part of the
Collateral sold or disposed of by the Company or any Subsidiary if such sale or
disposition is permitted by this Agreement  and the Notes (or permitted pursuant
to a waiver or consent of a transaction otherwise prohibited by this Agreement
and the Notes).  Each of the Secured Parties hereby directs the Collateral Agent
to execute and deliver or file such termination and partial release statements
and do such other things as are necessary to release Liens to be released
pursuant to this Section 7.14 promptly upon the effectiveness of any such
release.

(j)  The contact information for the Collateral Agent is: Richardson & Patel
LLP, 405 Lexington Avenue, 26th Floor, New York, New York 10174 Attention: Jody
R. Samuels.  The fax number (212) 907-6687.  The telephone number is (212)
907-6686.

(k)  The Collateral Agent:

(i)

shall not be responsible in any manner for the validity, correctness or
sufficiency of any document or instrument received by or made available to it,
in its capacity as Collateral Agent hereunder.

(ii)

shall be entitled to act upon any written certificate, statement, notice,
demand, request, consent, agreement or other instrument whatever, not only in
reliance upon its due execution and the validity and effectiveness of its
provisions, but also as to the accuracy and completeness of any information
therein contained, which the Collateral Agent shall in good faith believe to be
genuine and to have been signed or presented by any authorized person.

(iii)

shall be entitled to request and receive from any party hereto such documents in
addition to those provided for herein as the Collateral Agent may deem necessary
to resolve any questions of fact involved in the administration of its duties
hereunder.

(iv)

may, at the expense of the remaining parties, consult independent counsel of its
choice in respect to any question relating to its duties or responsibilities
under this Agreement, and shall not be liable for any action taken or omitted in
good faith on advice of such counsel.











--------------------------------------------------------------------------------

17




(v)

shall be under no obligation to advance any monetary sum in connection with the
maintenance or administration of this Agreement, to institute or defend any
action, suit or legal proceeding in connection herewith, or to take any other
action likely to involve the Collateral Agent in expense, unless first
indemnified by the remaining parties to the Collateral Agent’s satisfaction.

(vi)

shall not be bound by any amendment to this Agreement or by any other such
amendment or agreement unless the same shall have been executed by the
Collateral Agent.

(vii)

shall have only such duties and responsibilities as are expressly set forth in
this Agreement in the performance of its obligations hereunder.

(viii)

shall be indemnified and held harmless by the remaining parties against any and
all liabilities incurred by it hereunder (including all costs, expenses and fees
incurred in defending any legal action or administrative proceeding or in
resisting any claim), except for those resulting from its own willful misconduct
or gross negligence.

(ix)

may, if it becomes uncertain concerning its rights and responsibilities with
respect to its duties or if it receives instructions with respect to the
Collateral that it believes to be in conflict with this Agreement or is advised
that a dispute has arisen with respect to its duties under this Agreement,
without liability, refrain from taking any action until it is directed otherwise
in a writing signed by all of the Secured Parties or by an order of a court of
competent jurisdiction.  The Collateral Agent is not obligated to institute or
defend any legal proceedings, although it may, in its sole discretion and at the
remaining parties’ expense, institute or defend such proceedings (including
proceedings seeking a declaratory judgment) and join interested parties.

(x)

The Collateral Agent will be paid a fee of $3,000 for its agreement to serve as
the Collateral Agent.  This fee is payable upon the execution of this Agreement.







[SIGNATURE PAGES FOLLOW]











--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Security Agreement as of
the day and year first written above.

DATALOGIC INTERNATIONAL, INC.




By:_____________________________________

      Name:   Keith Moore

      Title:     CEO

SECURED PARTY:




By:_____________________________________

       Name:  

       Title:







Acknowledged and agreed:




Collateral Agent:







By:_____________________________________

Name:  Jody R. Samuels

Title:   Partner



























































--------------------------------------------------------------------------------

19




EXHIBIT A

Secured Parties







[SEE ATTACHED SPREADSHEET]











--------------------------------------------------------------------------------

20




SCHEDULE A

State of Incorporation; Chief Executive Office; Filing Locations




State of Incorporation:  

Delaware




Chief Executive Office:

18301 Von Karman Ave., Suite 250

Irvine, CA 92612




Filing Locations:

Secretary of State of the State of Delaware

Secretary of State of the State of California














--------------------------------------------------------------------------------

21




SCHEDULE 3.3

Existing Liens




On ______, 200_, the Company granted a security interest in all of its assets to
Laurus Master Fund, which is continuing and has preference to any subsequent
security interests granted by the Company.














--------------------------------------------------------------------------------

22




SCHEDULE 3.4

Absence of Other Liens











--------------------------------------------------------------------------------

23




SCHEDULE 4.8

Insurance


















